DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Gao (US 6789503).
Regarding claim 1, Gao discloses a pet feeding apparatus comprising: a feed tank comprising an accommodating chamber (container 20) and a discharge outlet communicating with the accommodating chamber (port 22 col. 2, ll. 46-50); a discharge tank comprising an ejection outlet (bottom opening of chute 32), an inlet (upper passage 31), and an ejection chamber located between the ejection outlet and the inlet (chute 32), wherein the inlet communicates with the discharge outlet of the feed tank (upper passage 31 communicates with port 22); and an ejection assembly (transmission device 5) comprising a rotation blade (paddle device 40) and a driving member (motor 50), wherein the rotation blade is received in the ejection chamber (col. 3, ll. 1-2), the rotation blade comprises a rotation shaft (shaft 41) and a blade extending from the rotation shaft (blades 42), and the driving member is connected to the rotation shaft and is capable of driving the rotation shaft to rotate with respect to the ejection chamber, so that the driving member drives the blade to swing from the inlet toward the ejection outlet (col. 3, ll. 20-27).
Regarding claim 2, Gao discloses wherein the driving member comprises a motor (motor 50) and a gear assembly (worms 51, 53, 54 and gear 44col 3, ll. 23-27), the gear assembly is connected between the motor and the rotation blade (fig. 3), and the motor drives the rotation shaft to rotate with the gear assembly (col. 3, ll. 20-27).
Regarding claim 3, Gao discloses wherein the gear assembly comprises a first gear (worm 51) and a second gear engaged with each other (worm 54), and a size of the first gear is the same as a size of the second gear (fig. 3).
Regarding claim 10, Gao discloses wherein the feed tank has a bottom wall, and the discharge outlet is on the bottom wall, and wherein the bottom wall further comprises a blocking portion (protruding portion extending around port 22, fig. 1), and the blocking portion is adjacent to the discharge outlet (fig. 1). 
Regarding claim 11, Gao discloses wherein the driving member is connected to a control unit (timer 70), and the control unit controls the driving member to drive the rotation shaft to rotate according to an input signal (col. 3, ll. 59-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Fox (US 8651405).
Regarding claim 6, Gao discloses the invention substantially as claimed but fails to teach further comprising a feed guiding assembly, wherein the feed guiding assembly comprises a guiding member and an actuation member, the guiding member is disposed in the accommodation chamber of the feed tank, and the guiding member comprises a shaft member and a spiral blade extending from the shaft member, and wherein a spiral guiding channel is formed between the spiral blade and the shaft member, and the actuation member is connected to the shaft member, so that the actuation member drives the shaft member to rotate with respect to the accommodation chamber. However, Fox teaches a feed guiding assembly, wherein the feed guiding assembly comprises a guiding member (mixing auger 92) and an actuation member (motor 84, col. 6, ll. 1-5), the guiding member is disposed in the accommodation chamber of the feed tank (fig. 3), and the guiding member comprises a shaft member (drum 94) and a spiral blade (fin 96) extending from the shaft member (col. 5, ll. 46-47, fig. 3), and wherein a spiral guiding channel is formed between the spiral blade and the shaft member (fig. 3), and the actuation member is connected to the shaft member, so that the actuation member drives the shaft member to rotate with respect to the accommodation chamber (motor 86 via driveshaft 80 is connected to the bottom of drum 94, col. 5, ll.60-67). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gao’s feeder with the mixing auger as taught by Fox to rotate and lift food to prevent food from accumulating in one area.
Regarding claim 7, Gao as modified by Fox teaches the invention substantially as claimed and Fox further teaches wherein the spiral blade comprises a first end (top portion of helical fin 96, fig. 3) and a second end (bottom portion of helical fin 96, fig. 3), and the second end is adjacent to the discharge outlet with respect to the first end (col. 5, ll. 62-65), and wherein when the actuation member drives the shaft member to rotate, the second end is driven to move toward the discharge outlet (as the helical fin 96 rotates the bottom fin moves toward the discharge opening covered by movable door member 60).
Regarding claim 8, Gao as modified by Fox teaches the invention substantially as claimed and Fox further teaches wherein the actuation member comprises a driving motor (motor 86 or 88) and a transmission gear assembly (input gear of gearbox 78), the transmission gear assembly is connected between the driving motor and the guiding member (input gear is located on the bottom surface of container 14 between mixing auger 92 and motor 86 or 88, fig. 3), and the driving motor drives the shaft member to rotate with the transmission gear assembly (col. 5, ll. 62-67).
Regarding claim 9, Gao as modified by Fox teaches the invention substantially as claimed and Fox further teaches wherein the transmission gear assembly comprises a driving gear and a driven gear, and a size of the driving gear is different from a size of the driven gear (col. 5, ll. 66-67, planetary gearbox consist of a carrier, a sun gear (driving gear) surrounded by a plurality of smaller planet gears (driven gears) and a large ring gear encircling both the sun gear and the planet gears).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Maibach (US 4890577).
Regarding claim 12, Gao discloses the invention substantially as claimed but fails to teach a feed sensor disposed in the ejection chamber and adjacent to the inlet, wherein the driving member drives the rotation shaft to rotate according to a feeding signal generated by the feed sensor. However, Maibach teaches a feed sensor (sensor 40, col. 4, ll. 19-23) disposed in an ejection chamber (discharge chamber 24 and bin 26) and adjacent to an inlet (adjacent to inlet of discharge chamber 24, fig. 1), wherein a driving member drives (motor 34) a rotation shaft (auger 20) to rotate according to a feeding signal generated by the feed sensor (col. 4, ll. 16-23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gao’s feeder with sensors as taught by Maibach to automatically start or stop feed to an animal to reduce the time required for an owner to maintain an amount of food to an animal.
Regarding claim 13, Gao discloses the invention substantially as claimed but fails to teach a discharge sensor disposed in the ejection chamber and adjacent to the ejection outlet, wherein the driving member stops a rotation of the rotation shaft according to a discharging signal generated by the discharge sensor. However, Maibach teaches a discharge sensor (sensor 42, col. 4, ll. 19-23) disposed in an ejection chamber (discharge chamber 24 and bin 26) and adjacent to an outlet (adjacent to outlet of storage bin 26, fig. 1), wherein a driving member drives (motor 34) a rotation shaft (auger 20) to rotate according to a feeding signal generated by the feed sensor (col. 4, ll. 16-23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gao’s feeder with sensors as taught by Maibach to automatically start or stop feed to an animal to reduce the time required for an owner to maintain an amount of food.
Allowable Subject Matter
Claims 4, 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647